DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (US 2016/0087045).

    PNG
    media_image1.png
    549
    413
    media_image1.png
    Greyscale

(Claim 1) Shimizu teaches a silicon carbide semiconductor device comprising:
a silicon carbide semiconductor substrate (12) of a first conductivity type (n+), having a front surface and a back surface opposite to the front surface;
a first silicon carbide semiconductor layer (14) of the first conductivity type (n-), provided on the front surface of the silicon carbide semiconductor substrate and having an impurity concentration (n-) that is lower than an impurity concentration (n+) of the silicon carbide semiconductor substrate (12),

a second silicon carbide semiconductor layer (16) of a second conductivity type (p), selectively provided on a surface of the first side of the first silicon carbide semiconductor layer,
the second silicon carbide semiconductor layer (16) having a first side (top) and a second side (bottom) opposite to the first side thereof and facing the silicon carbide semiconductor substrate (12),
the second silicon carbide semiconductor layer (16) further having a surface layer at the first side (top) thereof;
a first silicon carbide semiconductor region (18) of the first conductivity type (n+), selectively provided in the surface layer (top) of the second silicon carbide semiconductor layer (28);
a trench (50) that penetrates the second silicon carbide semiconductor layer (16) and the first silicon carbide semiconductor region (18), and reaches the first silicon carbide semiconductor layer (14);
a gate insulating (28) film provided in the trench;
a gate electrode (30) provided in the trench, on the gate insulating film;
an interlayer insulating film (32) formed on the gate electrode (30);
a first electrode (34) electrically connected to the first silicon carbide semiconductor region (18) and the second silicon carbide semiconductor layer (16); and

wherein between the gate insulating film (28) and any one among the first silicon carbide semiconductor layer, the second silicon carbide semiconductor layer, and the first silicon carbide semiconductor region is an interface section (40) where a concentration of oxygen varies (paragraph 43, fig. 3),
the interface section (40) having a region where a rate of increase of the oxygen included in the interface section is greatest, the region being closer to the gate insulating film than to the any one among the first silicon carbide semiconductor layer, the second silicon carbide semiconductor layer, and the first silicon carbide semiconductor region (paragraph 44, fig. 3).

    PNG
    media_image2.png
    356
    385
    media_image2.png
    Greyscale

(Claim 2) Shimizu teaches wherein a region portion where the rate of increase of the oxygen included in the interface section (40) is increasing is larger than a region 
(Claim 3) wherein the interface section has width that is at most 2 nm (paragraph 85).
(Claim 4) Shimizu teaches a method of manufacturing a silicon carbide semiconductor device, the method comprising:
forming a first silicon carbide semiconductor layer of a first conductivity type, on a front surface of a silicon carbide semiconductor substrate of the first conductivity type,
the first silicon carbide semiconductor layer having an impurity concentration that is lower than an impurity concentration of the silicon carbide semiconductor substrate,
the first silicon carbide semiconductor layer further having a first side and a second side opposite to the first side and facing the silicon carbide semiconductor substrate;
selectively forming a second silicon carbide semiconductor layer of a second conductivity type, on a surface of the first side of the first silicon carbide semiconductor layer,
the second silicon carbide semiconductor layer having a first side and a second side opposite to the first side thereof and facing the silicon carbide semiconductor substrate;
selectively forming a first silicon carbide semiconductor region of the first conductivity type, in a surface layer of the first side the second silicon carbide semiconductor layer;

performing a hydrogen annealing treatment at a temperature of at least 1500 degrees C to the trench;
performing a hydrogen etching process at a temperature in a range from 1300 degrees C to less than 1500 degrees C, the hydrogen etching process being performed to the trench after the hydrogen annealing treatment;
forming a gate insulating film in the trench; forming a gate electrode on the gate insulating film in the trench;
forming an interlayer insulating film that covers the gate electrode;
forming a first electrode that is electrically connected to the first silicon carbide semiconductor region and the second silicon carbide semiconductor layer; and
forming a second electrode at a back surface of the silicon carbide semiconductor substrate.
Allowable Subject Matter
Claim 4 is allowable, because prior art does not render obvious:
performing a hydrogen etching process at a temperature in a range from 1300 degrees C to less than 1500 degrees C, the hydrogen etching process being performed to the trench after the hydrogen annealing treatment.

 
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 22, 2021